IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0416
                              Filed May 26, 2021


IN RE THE MARRIAGE OF KEVIN F. BOHAC
AND CHRISTY A. BOHAC

Upon the Petition of
KEVIN F. BOHAC,
      Petitioner-Appellee/Cross-Appellant,

And Concerning
CHRISTY A. BOHAC,
     Respondent-Appellant/Cross-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Carroll County, Gina C. Badding,

Judge.



      Christy Bohac appeals, and Kevin Bohac cross-appeals, the decree

dissolving their marriage. AFFIRMED.



      Robert A. Nading II of Nading Law Firm, Ankeny, for appellant.

      Jessica L. Morton of Bruner, Bruner, Reinhart & Morton, LLP, Carroll, for

appellee.



      Considered by Mullins, P.J., and May and Schumacher, JJ.
                                         2


MULLINS, Judge.

       Christy Bohac appeals, and Kevin Bohac cross-appeals, the decree

dissolving their marriage. Christy argues the district court erred in crediting Kevin

with assets inherited from his father and failing to award her medical and dental

insurance. She requests an award of appellate attorney fees. On cross-appeal,

Kevin contests the spousal support award.

I.     Background Facts and Proceedings

       The parties were married in September 1995 and at the time of the trial in

this matter had two minor children. Christy was initially employed outside the home

as a hair stylist but stayed home with the children following their births. Over the

years, she continued to style limited family members and friends, receiving

negligible income.     Kevin is a nurse anesthetist and has remained gainfully

employed throughout the marriage. The parties have also received income from

several farm properties, including cash rent and Conservation Reserve Program

(CRP) payments, as well as distributions from investments and business interests.

       A large part of the dispute before the district court, and on appeal, related

to funds and farmland inherited by Kevin upon the death of his father. The district

court made the following factual findings regarding the inheritance and its use

during the marriage.

                Kevin and his two brothers were the beneficiaries of a trust
       created by their father, which became irrevocable upon his death in
       December 2009. Although not entirely clear from the evidence
       presented by the parties, it appears the assets of the trust were fully
       distributed to the three brothers in 2016. Among the assets of the
       trust were 55 acres of farmland in Nebraska, which the brothers put
       into a limited liability company known as DGK Farms, LLC. The trust
       also owned a house and 40 additional acres of farmland in Nebraska.
       The house and five acres were deeded to one of Kevin’s brothers,
                                        3


      and Kevin received the other 35 acres. He also received a one-third
      interest in a Raymond James IRA, a one-third interest in a US Bank
      IRA annuity, shares in Spectra Energy and Duke Energy, and
      $55,000.00 from a Veterans Administration life insurance policy.
              Kevin sold the 35 acres of farmland in Nebraska on December
      15, 2016, for $1,332,868.79. The proceeds from the sale were wired
      to Kevin and Christy’s joint bank account that same day. Kevin
      immediately paid off a debt owed on a farm known as the “Kirk Farm”
      that he had purchased in March 2016. That payment totaled
      $439,281.65. Kevin then made a $36,801.37 down payment on a
      farm known as the “Danner Farm” that he entered into a contract to
      purchase on December 9, 2016, with an individual named [S.M.]. He
      purchased another farm known as the “River Prairie Farm” in
      January 2017 using $490,567.27 from the sale proceeds of his
      inherited farmland. The remaining proceeds were spent on March 1,
      2017, when Kevin bought [his][1] one-half interest in the Danner Farm
      for $[359,812.50].2
              All of these farms were titled in Kevin and Christy’s names as
      joint tenants or in entities they jointly held. According to Kevin,
      however, Christy did not have anything to do with the farms. Kevin
      was responsible for maintaining those that were enrolled in the CRP
      program. He also paid the property taxes on the farms, although
      those taxes were paid out of the couple’s joint bank account.
              Kevin was not clear on where the proceeds from his other
      inherited assets went, specifically the shares in Duke Energy valued
      at $4547.67, the shares in Spectra Energy valued at $2709.67, and
      the $55,000.00 proceeds from the VA life insurance policy. He
      believed they may have funded some accounts that he held with
      Midwest Financial, but was not sure. Kevin did still have $20,098.00
      from the [TD Ameritrade Benef.] IRA in his name at the time the
      dissolution trial.[3]

(Footnote omitted.) Kevin also had financial assets that he claimed were created

for him as a child or gifted from his parents. During the marriage, the couple

accumulated a number of farm properties, owned a shop building, and operated

rental properties. At the time of dissolution, the rental properties had been sold.




1 This change was made as a correction to the original decree following motions
made pursuant to Iowa Rule of Civil Procedure 1.904(2).
2 See footnote 1 above.
3 References to exhibits have been removed.
                                             4


The parties also held several investment accounts and insurance policies, titled

separately and together.

         Christy alleges the following findings of the district court were in error. Kevin

was credited “$1,332,869.00 he realized from the sale of the inherited farmland

from his father.” Kevin’s interest in the TD Ameritrade Benef. IRA was set aside

to him because the source of the asset was, again, his father’s estate.4 The district

court found the Danner Farm was purchased with funds realized from the sale of

the Nebraska property received from the same estate. Kevin was also provided

an offset of the gross amount of the funds realized from his sale of the Nebraska

farmland, allegedly with no consideration of the tax repercussions, which Christy

argues resulted in inequity. Additionally, Christy complains that Kevin was not

required to pay for her medical and dental insurance as a part of the spousal

support award.      Kevin argues on cross-appeal that the district court erred in

awarding Christy $5000.00 per month in spousal-support payments.                  Christy

requests appellate attorney fees and costs.

II.      Standard of Review

         Dissolution proceedings are equitable in nature. Iowa Code § 598.3 (2019).

“Our review is therefore de novo.” In re Marriage of Gust, 858 N.W.2d 402, 406

(Iowa 2015). On appellate review, “[w]e give weight to the factual determinations

made by the district court; however, their findings are not binding upon us.” Id.

“We will disturb the district court’s ‘ruling only when there has been a failure to do




4   See discussion infra at pp. 7–8.
                                           5

equity.’” In re Marriage of McDermott, 827 N.W.2d 671, 676 (Iowa 2013) (quoting

In re Marriage of Schriner, 695 N.W.2d 493, 496 (Iowa 2005)).

III.   Analysis

       A.     Inheritance-Related Issues

       The following claims all relate to division of property, governed by Iowa

Code section 598.21. Generally, “[u]pon every judgment of annulment, dissolution,

or separate maintenance, the court shall divide the property of the parties and

transfer the title of the property accordingly.” Iowa Code § 598.21(1). But assets

either inherited by or gifted to a party to the dissolution are subject to an exception.

Id. § 598.21(6).

              Property inherited by either party or gifts received by either
       party prior to or during the course of the marriage is the property of
       that party and is not subject to a property division under this section
       except upon a finding that refusal to divide the property is inequitable
       to the other party or to the children of the marriage.

Id.

       As a district court identifies and values property for distribution, it must set

aside gifted and inherited assets. McDermott, 827 N.W.2d at 678. “The donor’s

intent and the circumstances surrounding the inheritance or gift are the controlling

factors used to determine whether inherited property is subject to division as

marital property.” Id. at 678–79. Yet, “the court may still divide [an inherited or

gifted] asset as marital property, where awarding the gift or inheritance to one

spouse would be unjust.” Id. at 679. When determining whether inequity would

result, courts consider the following factors:

             (1) contributions of the parties toward the property, its care,
       preservation or improvement[ ];
                                          6


               (2) the existence of any independent close relationship
       between the donor or testator and the spouse of the one to whom
       the property was given or devised;
               (3) separate contributions by the parties to their economic
       welfare to whatever extent those contributions preserve the property
       for either of them;
               (4) any special needs of either party;
               (5) any other matter[,] which would render it plainly unfair to a
       spouse or child to have the property set aside for the exclusive
       enjoyment of the done or devisee.

Id. (alterations in original) (quoting In re Marriage of Goodwin, 606 N.W.2d 315,

319 (Iowa 2000)).

              1.     Gifting and Commingling

       Christy argues the $1,332,869.00 realized following the sale of Nebraska

farmland Kevin received through his father’s estate should have been considered

a marital asset subject to equitable distribution. She alleges that when Kevin

deposited the funds into a jointly held account and used them to purchase assets

titled jointly, the funds were commingled and the procured properties were gifted.

Kevin argues the funds were received pursuant to his father’s estate and used to

procure assets traceable to those funds, and thus remain separate property.

       Christy’s argument alleges “confusion in Iowa law” regarding division of gifts

and inheritance upon dissolution. Christy posits that a bright-line rule pronounced

by this court in In re Marriage of Butler, 346 N.W.2d 45, 47 (Iowa Ct. App. 1984),

should be controlling. That relevant statement of law is, “A transfer of property into

joint tenancy where one party furnishes all of the consideration is presumed to be

a gift to the other party of one-half interest in the property.” Id. But the supreme

court also overruled Butler, specifically targeting that bright-line rule. See In re

Marriage of Hoffman, 493 N.W.2d 84, 89 (Iowa 1992).
                                           7

       [W]e now deem Butler to be contrary to Iowa Code section 598.21(2)
       (1991), which provides that gifts and inheritances are always to be
       retained in the dissolution by the recipient, absent a finding of
       inequity. More specifically, the intent of the donor and the
       circumstances of the gift or inheritance control whether the gift or
       inheritance is to be set off in the dissolution. The form of the
       acknowledgement, i.e., joint tenancy, is not controlling. To the extent
       Butler is contrary to this view, Butler is hereby overruled.

Id. at 47. We see no confusion. Because the rule suggested by Christy has been

overruled, her argument fails.        And, given the fact that upon receiving the

equalization payment ordered by the district court, she will have a net property

award in excess of $1.5 million, including retirement assets, we do not find the

district court’s award inequitable.

              2.     TD Ameritrade Benef. IRA

       Christy argues the district court erred in crediting the TD Ameritrade Benef.

IRA to Kevin as an inherited asset. In the decree, the district court attempted to

trace the account to Kevin’s inheritance using the name the account bore in 2009,

Raymond James IRA. Following post-trial motions, the district court noted its error

in tracing the Raymond James IRA because that account no longer existed. The

court credited the present value of the TD Ameritrade Benef. IRA to Kevin, not the

Raymond James IRA. The evidence presented at trial shows the owner of the TD

Ameritrade Benef. IRA is listed as “Kevin Bohac Deceased Frank Bohac DOD 12-

26-09,” revealing that it was another inherited asset.

       Christy alleges there is no evidence linking the Raymond James IRA

inheritance with the TD Ameritrade Benef. IRA. She argues it is impossible that

the IRA’s value in 2009, $20,746.91, would have reduced to $20,098.00 by 2019.

She also argues there is no evidence showing the funds were transferred or when
                                           8


the TD Ameritrade Benef. IRA was established. The district court examined the

only evidence presented, records from Frank Bohac’s estate showing the value of

the Raymond James IRA upon his death, testimony that Kevin received one-third

of that account as an inheritance, and account records revealing the owner of the

TD Ameritrade Benef. IRA.

         We review the evidence presented to the district court: documents from

Frank Bohac’s estate, testimony, and documents related to the owner of the TD

Ameritrade Benef. IRA. On our de novo review of the evidence in the record, we

agree with the district court that the evidence produced reveals that the source of

the funds in the TD Ameritrade Benef. IRA was inherited property and should be

credited to Kevin.

                3.     The Danner Farm

         Christy argues Kevin failed to create a sufficient link between inherited

funds and the Danner Farm purchase. She argues records do not support the

district court’s findings regarding the dates of the transaction or the purchase price.

Kevin argues that Christy failed to rebut the evidence he presented to the district

court.

         The district court made the following findings related to the purchase of the

Danner Farm. Kevin entered into a contract to purchase the Danner Farm on

December 9, 2016, with a non-relative co-owner. He sold the inherited Nebraska

farmland on December 15, 2016, and received the proceeds into a joint bank

account the same day. Following that deposit, Kevin used $36,801.37 in fulfillment

of the down payment toward the Danner Farm. Following post-trial motions, the
                                         9


district court clarified that on March 1, 2017, Kevin spent an additional $378,750.00

to complete the purchase of his ownership interest in the Danner Farm.

       Exhibit B shows that the seller calculated the down payment as $37,875.00

and total price was $757,500.00. According to Kevin’s argument, he paid a total

of $415,551.37 for his one-half ownership interest in the Danner Farm. One-half

of the total purchase price as calculated by the seller was $378,750.00. Nothing

in the record explains Kevin’s apparent overpayment of $36,801.37 or tells us if it

was an overpayment.        Interestingly, Kevin made a second withdrawal of

$36,801.37 in November 2018, the same amount that was used for the down

payment on the Danner Farm. There is no explanation for the November 2018

payment in the record.

       Our de novo review of the record reveals the following. Kevin testified the

inherited funds were used to purchase the Danner Farm. Even though Christy

insists that no contract could have been executed without earnest money on

December 9, 2016, Kevin testified that all payments toward the Danner Farm were

made after the inheritance money was received. The account records we have

appear to corroborate his testimony. Accordingly, we cannot disagree with the

district court’s finding that the Danner Farm was purchased with inherited funds

and should be credited to Kevin.

              4.     Tax Consequences

       Christy argues the district court erred in setting aside the gross value of

Kevin’s inheritance and should have subtracted any and all tax liabilities from that

amount. See In re Marriage of Sterner, No. 18-0409, 2019 WL 1057304, at *4

(Iowa Ct. App. Mar. 6, 2019). Kevin argues the gross amount was appropriate
                                           10


because Christy failed to prove the amount of capital gains taxes and how they

were paid, and that taxes may not result from exchanges solely in kind. See 26

U.S.C. § 1031(a)(1) (“No gain or loss shall be recognized on the exchange of real

property held for productive use in a trade or business or for investment if such

property is exchanged solely for real property of like kind which is to be held either

for productive use in a trade or business or for investment.”).

       Christy’s argument relies on a prior opinion of this court, in which the court

was presented evidence regarding the amount of capital gains taxes paid following

liquidation of inherited assets. Sterner, 2019 WL 1057304, at *4. The Bohacs’

personal tax accountant testified at trial. She testified that although there were

capital gains taxes resulting from the sale, the maximum rate would have been

20% but could not testify to an exact dollar amount. The accountant also testified

that an $88,000.00 federal tax liability was partially due to the money from the sale

moving from Nebraska to Iowa, but again, there was no testimony regarding an

exact value.5 The accountant testified that the purchase of the Danner Farm did

not qualify for exchange pursuant to section 1031(a), but was not asked about any

other properties purchased with inherited funds. Kevin testified that some of the

purchases did quality for exchange. The district court was ultimately unwilling to

find “the exact amount of that capital gain tax liability.”

       Our de novo review reveals that capital gains taxes resulted from the sale

of the Nebraska farmland, but there is no evidence regarding the precise tax rate

or method of payment. Furthermore, some of the funds were not subject to tax


5 The 2016 tax return shows income taxes were paid in the total amount of
$88,424.00.
                                          11


because they were used to purchase land subject to exchange pursuant to section

1031(a).     Finally, some portion of the income tax paid in 2016 was incurred

because of the transfer of funds from the sale of Nebraska farmland into Iowa.

        Although equity among the parties is our ultimate goal, “we recognize that

equality need not be achieved with mathematical exactness.” In re Marriage of

Conley, 284 N.W.2d 220, 223 (Iowa 1979) (quotation marks and citation omitted).

Christy asks us to subtract the $78,368.00 tax paid in 2016 from Kevin’s offset.

But, Christy’s argument itself admits that the farm-sale taxes are only some portion

of that tax bill. Like the district court, we will not speculate regarding the amount

of capital gains taxes paid in 2016. Speculation will not support an equitable

distribution of assets. McDermott, 827 N.W.2d at 676.

               5.     Alleged Inequity

        Christy argues the district court order crediting Kevin with the entire value

of the sale of the Nebraska farmland resulted in inequity. The argument appears

to rehash issues already raised, generally that the court should have found the

assets were marital rather than separate property. We have already determined

the funds realized from the sale of property Kevin inherited were not marital

property and that awarding the inherited property to Kevin is not inequitable in this

case.

        B.     Spousal Support and Insurance

        Christy argues the district court failed to order Kevin to pay for her medical

and dental insurance. Kevin argues the district court’s decision was appropriate

because Christy failed to provide evidence of how much support was necessary to

maintain medical and dental insurance and whether Kevin would be able to keep
                                        12


Christy on his plan following the divorce. Kevin cross-appeals, arguing the trial

court erred in ordering him to pay Christy $5000.00 per month in spousal support.

Christy argues that award is appropriate.

      Spousal support awards are governed by Iowa Code section 598.21A. The

statute includes a non-exhaustive list of factors to consider when determining a

support award. Id. § 598.21A(1).

              (a) The length of the marriage
              (b) The age and physical and emotional health of the parties.
              (c) The distribution of property made pursuant to section
      598.21.
              (d) The educational level of each party at the time of marriage
      and at the time the action is commenced.
              (e) The earning capacity of the party seeking maintenance,
      including educational background, training, employment skills, work
      experience, length of absence from the job market, responsibilities
      for children under either an award of custody or physical care, and
      the time and expense necessary to acquire sufficient education or
      training to enable the party of find appropriate employment.
              (f) The feasibility of the party seeking maintenance becoming
      self-supporting at a standard of living reasonably comparable to that
      enjoyed during the marriage, and the length of time necessary to
      achieve this goal.
              (g) The tax consequences to each party.
              (h) Any mutual agreement made by the parties concerning
      financial or service contributions by one party with the expectation of
      future reciprocation or compensation by either party.
              (i) The provisions of an antenuptial agreement.
              (j) Other factors the court may determine to be relevant in an
      individual case.

Id. Spousal support “is not a matter of absolute right, but depends upon the

circumstances of each particular case.” In re Marriage of Hansen, 733 N.W.2d

683, 704 (Iowa 2007).

      The district court awarded Christy traditional spousal support in the amount

of $5000.00 per month “until her remarriage or the death of either party.” “‘The

purpose of a traditional or permanent [spousal support] award is to provide the
                                        13


receiving spouse with support comparable to what he or she would receive if the

marriage continued.’ Traditional support is ordinarily of unlimited or indefinite

duration.” Gust, 858 N.W.2d at 408 (quoting In re Marriage of Hettinga, 574

N.W.2d 920, 922 (Iowa Ct. App. 1997)). The district court considered the twenty-

four years the parties were married, Christy’s time spent as a stay-at-home parent

with little to no income, and the impact her twenty-four year absence from the

workforce made on her ability to self-sustain. It also noted that, even if Christy

were to return to hair styling full-time, her historic highest income was less than

$15,000.00 a year and entitled her to traditional spousal support. In finding the

value of the award, the district court considered Christy’s share of the property

distribution, cash settlement, and retirement accounts. Also, “Kevin has agreed to

be fully responsible for all of the children’s expenses,” and Kevin’s income and

expenses provide him the ability to pay $5000.00 per month.

      The district court made several additional factual findings. At the time of

trial, Kevin was fifty-six and Christy was fifty-one. Kevin maintained full-time

employment outside the home for the entirety of the marriage. There was no

evidence that Kevin intended to stop working prior to his retirement. Christy was

initially employed outside the home but stopped working to care for the parties’

children. Christy continued to cut hair out of her home for a limited number of

clients and earned little or no income for most of the marriage. Christy was

hospitalized in 2018 for a “breakdown” and suffered further health issues in 2019

as dissolution proceedings progressed.       The parties stipulated to joint legal

custody and placement in Kevin’s physical care with the parties sharing equal

parenting time. Christy will neither receive nor pay child support. Kevin was
                                        14


ordered to cover the costs for the needs and expenses of the children, including

medical and dental insurance.

              1.      Spousal Support

       Our review of the record reveals the district court provided a thorough and

thoughtful discussion of the facts leading to its decision. Kevin was ordered to pay

Christy $5000.00 per month in spousal support. Financial affidavits reveal that he

will continue to net between $9000.00 and $10,000.00 monthly from his full-time

job as a nurse anesthetist. That does not include income related to the real

property Kevin owns. Kevin also has significant retirement assets. Although

Christy could obtain employment outside the home in the future as a hair stylist,

her employment history shows that her income would be minimal and insufficient

to support herself or maintain a lifestyle similar to what the parties were

accustomed during the marriage. See Gust, 858 N.W.2d at 408. Christy received

the proceeds of farmland that was sold over the pendency of proceedings and

nearly $1,000,000.00 in retirement assets. Kevin’s earning potential, considering

his full-time employment, passive income, and assets, substantially outweighs

Christy’s, and he is able to provide traditional spousal support. See id. at 411–12.

Kevin asserts on appeal the district court did not adequately consider current tax

consequences of the spousal support award. In its ruling on post-trial motions, the

court stated clearly it was aware of the tax consequences when it set the amount

of spousal support.     Considering Christy’s receipt of funds from the sale of

farmland, cash property settlement, and award of retirement assets, an award of

$5000.00 per month is sufficient to sustain “a standard of living comparable to that
                                        15


enjoyed during the marriage,” and it is equitable for Kevin to pay such an award,

even considering the tax consequences.6 Id. at 412.

             2.     Medical and Dental Insurance Costs

      Our supreme court treats “a provision in a dissolution decree requiring one

spouse to provide medical support in the form of health insurance payments to the

other spouse” as spousal support. In re Marriage of Johnson, 781 N.W.2d 553,

557 (Iowa 2010). In Johnson, our supreme court used the substantial-change-in-

circumstances standard traditionally applied when appellate courts consider

modification of spousal support. Id. at 558–59. Similarly, this court has used the

same standard when considering a direct appeal of spousal support and medical

insurance. In re Marriage of Kurtt, 561 N.W.2d 385, 387–88 (Iowa Ct. App. 1997).

      The district court ordered that Kevin cover the day-to-day costs of the

children, including medical and dental insurance. Christy was awarded a number

of assets in the dissolution, described above, in addition to her monthly spousal

support. Our de novo review of the record reveals the spousal support awarded

is sufficient for Christy to maintain her own insurance and that no further spousal

support award was warranted.




6 The dissent asserts that spousal support payments must terminate upon either
party’s death or Kevin’s retirement due to tax consequences. One party’s
retirement may qualify as grounds for modification of spousal support, but the
specific facts surrounding Kevin’s future retirement are speculative at this time.
See Gust, 858 N.W.2d at 418. Generally, “future retirement is a question that can
be raised only in a modification action subsequent to the initial spousal support
order.” Id. Should Kevin desire to petition for modification of spousal support, he
may do so “when retirement is imminent or has actually occurred.” Id.
                                          16


       C.     Attorney Fees

       Christy requests an award of her appellate attorney fees and that costs on

appeal be assessed to Kevin. Kevin contests the request for appellate attorney

fees and asks that costs on appeal be split equally between the parties. “Appellate

attorney fees are awarded upon our discretion and are not a matter of right. When

considering whether to exercise our discretion, ‘we consider the needs of the party

seeking the award, the ability of the other party to pay, and the relative merits of

the appeal.’” In re Marriage of Heiar, 954 N.W.2d 464, 473 (Iowa Ct. App. 2020)

(quoting McDermott, 827 N.W.2d at 687). Christy did not prevail on any of her

claims. We have already found she received a substantial property distribution,

and she receives meaningful spousal support. We decline to award her appellate

attorney fees. Costs on appeal shall be divided equally between the parties.

IV.    Conclusion

       The assets contained in or purchased with funds flowing from Kevin’s

inheritance were traceable to his father’s estate and properly set aside to Kevin.

The traditional spousal support award was appropriate and does not warrant a

supplement to pay Christy’s medical and dental insurance costs. Court costs shall

be divided equally between the parties.

       AFFIRMED.

       May, J., concurs; Schumacher, J., partially dissents.
                                          17


SCHUMACHER, Judge (concurring in part and dissenting part)

       I respectfully dissent in part from the majority opinion only as to the duration

of Kevin’s spousal support obligation. I concur in all other aspects of the majority

opinion.

       We review dissolution-of-marriage cases de novo. See Iowa R. App. P.

6.907; In re Marriage of Mauer, 874 N.W.2d 103, 106 (Iowa 2016). We give weight

to the district court’s fact-findings even though they are not binding. See Iowa R.

App. P. 6.904(3)(g); Mauer, 874 N.W.2d at 106. We will disturb the district court’s

findings only if they fail to do equity. See Mauer, 874 N.W.2d at 106. Because we

base our decision on the unique facts of each case, precedent is of little value.

See In re Marriage of Brown, 776 N.W.2d 644, 647 (Iowa 2009); In re Marriage of

Houser, No. 19-1666, 2021 WL 1016923, at *1 (Iowa Ct. App. Mar. 17, 2021). We

consider the property division and spousal support together in evaluating their

individual sufficiency. In re Marriage of O’Rourke, 547 N.W.2d 864, 866 (Iowa Ct.

App. 1996).

       At the time of the dissolution, Kevin was fifty-six years old, and Christy was

fifty-one. Christy had not worked full-time outside of the home since the parties’

children were born. As part of the decree, Kevin was awarded physical care of the

parties’ children. The trial court and the majority agree an award of traditional

spousal support of $5000 per month until the death of either party or Christy’s

remarriage was appropriate, highlighting the disparity in income.           Based on

additional statutory considerations, including the property award, I dissent only as

to the termination date of Kevin’s spousal support obligation.
                                           18


       As part of the decree of dissolution, each party was awarded $1,543,527.83

worth of assets. The retirement accounts received by Christy have a current value

of approximately one million dollars. The bulk of the debt, with the exception of

the liability attached to the automobile Christy received, was assigned to Kevin as

part of the decree.7 Kevin assumed responsibility for all of the children’s expenses.

       Based on the above factors, equity requires Kevin’s spousal support

obligation terminate upon either party’s death, Christy’s remarriage, or Kevin’s

retirement, whichever occurs first.      Christy was awarded sufficient retirement

assets to live comfortably following Kevin’s retirement.8 When Kevin retires, he

will also rely on retirement assets and any income received from his farm ground.9

Christy’s social security statement is part of the trial court record, with such

statement noting a divorced spouse may qualify for up to about fifty percent of their

former spouse’s benefit amount. Christy has not met her burden to establish that

spousal support should continue past Kevin’s retirement. Christy did not testify at

the dissolution trial. There is no evidence to establish the assets available to her

cannot meet Christy’s needs at the time of Kevin’s retirement. Further, while the

majority asserts that Kevin could file a modification upon retirement, citing In re

Marriage of Gust, 858 N.W.2d 402, 418 (Iowa 2015), the record here is not



7  The debt associated with the farms Christy was awarded will be paid as part of
the sale of the ground. The sale was pending at the time of trial.
8 As noted above, Christy did not testify at the dissolution trial. She filed a financial

affidavit on September 18, 2019, which did not include her expenses. She filed an
amended financial affidavit on September 27, 2019, listing expenses. Some of the
listed expenses appear to include expenses related to the children, which Kevin
assumed as part of the dissolution of the parties’ marriage.
9 As indicated by the majority, Kevin’s inherited property was set off from the

marital assets.
                                         19


speculative as to the retirement income of the parties. It would be difficult to argue

in a modification that under the instant record, retirement was not within the

contemplation of the trial court at the time of the entry of the decree.

       Under recently enacted federal tax law, spousal support payments are no

longer tax-deductible and are not considered taxable income to the person

receiving them. Tax Cuts and Jobs Act, Pub. L. No. 115–97, § 11051, 131 Stat.

2054, 2089 (2017) (repealing 26 U.S.C. § 215). As a result, the economic impact

of spousal support on the paying spouse is greater today than it has been in the

past.10 Prior case law allocating percentages of income for spousal support thus

have less economic impact on the payor than the allocation of a similar percentage

of income to spousal support would have today under current tax law. In re

Marriage of Mann, 943 N.W.2d 15, 21 (Iowa 2020).

       Given the assets awarded to Christy, the recently enacted tax laws

concerning spousal support deductibility, and the limited evidence of Christy’s

expenses, I dissent in part only as to the duration of spousal support awarded to

Christy. Kevin’s spousal support obligation should terminate upon either party’s

death, Christy’s remarriage, or Kevin’s retirement, whichever occurs first.




10Kevin argues because of the change in spousal support deductibility, Christy’s
spousal support equates to $104,000 per year, or $8666 per month, in pre-tax
dollars.